992 A.2d 111 (2010)
In re Kelsey Lauren MILLER, a Minor Under the Age of Fourteen Years.
Petition of Kristi L. George.
No. 379 WAL 2009.
Supreme Court of Pennsylvania.
April 7, 2010.

ORDER
PER CURIAM.
AND NOW, this 7th day of April, 2010, the Petition for Allowance of Appeal is GRANTED with respect to the following issue:
Does the parent of a minor child under the age of fourteen have standing to challenge the appointment of a guardian of that child's estate made pursuant to a petition filed under Pennsylvania Orphans' Court Rule 12.5? See Senseman's Appeal, 21 Pa. 331, 333 (1853).